Atkinson, J.
1. The evidence, though conflicting, was sufficient to authorize the finding of the jury; and the verdict, having been approved by the presiding judge, will not be set aside by this court as contrary to law and evidence.
2. In this case there was direct conflict in the evidence as to the question of possession under claim of right on the part of the protestant, and the length of time during which it had continued; and in this respect it differs from the case of Christian v. Weaver, 79 Ga. 406 (7 S. E. 261), and similar cases where the undisputed evidence showed that processioners had disregarded boundary lines fixed by possession for the requisite period.
3. Evidence of four witnesses that,one of the contesting parties had been in possession of the disputed parcel of land for a considerable number of years, cultivating- it as his own, was not evidence of general reputation; and a failure on the part of the presiding judge to charge the jury that general reputation in the' neighborhood shall be evidence as to ancient landmarks of more than 30 years standing furnishes no ground for a new trial.

Judgment affirmed.


All the Justices concur.